EXHIBIT 10.26

INDEMNIFICATION AGREEMENT

          THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the
[___] day of [____________], 20__, between TheStreet, Inc., a Delaware
corporation (the “Company”), and [______________] (“Indemnitee”).

          WHEREAS, Indemnitee is a member of the Board of Directors of the
Company (the “Board of Directors”) and/or an officer of the Company and in such
capacity, or capacities, is performing valuable services for the Company; and

          WHEREAS, the Company’s Restated Certificate of Incorporation, as
amended (together with the Company’s By-Laws, as amended, the “Governing
Instruments”), provides for the indemnification of the Company’s directors and
officers to the fullest extent authorized or permitted by law; and

          WHEREAS, Section 145 of the General Corporation Law of the State of
Delaware (the “DGCL”) specifically provides that it shall not be deemed
exclusive of any other rights to indemnification or advancement of expenses to
which directors or officers may be entitled under any by-law, agreement, vote of
stockholders or disinterested directors or otherwise; and

          WHEREAS, the number of lawsuits and stockholders’ derivative lawsuits
against corporations, their directors and officers has increased in recent
years, such lawsuits frequently are without merit and seek damages in amounts
having no reasonable relationship to the amount of compensation received by the
directors and officers from the corporation, and such lawsuits whether or not
meritorious are expensive and time-consuming to defend; and

          WHEREAS, adequate directors and officers liability insurance may not
be available at a reasonable cost; and

          WHEREAS, the Company desires that Indemnitee continue to serve as a
director and/or an officer of the Company free from undue concern for
unpredictable or unreasonable claims for damages by reason of Indemnitee’s
status as a director and/or an officer of the Company, by reason of Indemnitee’s
decisions or actions on the Company’ behalf or by reason of Indemnitee’s
decisions or actions in another capacity for the Company (including without
limitation serving at the request of the Company as a director, officer, member,
manager, managing director, partner, employee or agent of another corporation,
limited liability company, partnership, joint venture, trust or other enterprise
(including, without limitation, service with respect to any employee benefit
plan)); and

          WHEREAS, the Board of Directors has determined that the Company’s
entry into this Agreement is not only reasonable and prudent but also promotes
the best interests of the Company and its stockholders;

          NOW, THEREFORE, in consideration of Indemnitee’s continued service as
a director and/or an officer of the Company and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

          1. Indemnification. Subject only to the exclusions set forth in this
Agreement, the Company hereby agrees (i) to hold harmless and indemnify
Indemnitee, from time to time, against any and all Expenses and Liabilities (as
such terms are defined in Section 1(h) below) to the fullest extent authorized

--------------------------------------------------------------------------------



or permitted by the DGCL (or any other applicable law), the Governing
Instruments in effect on the date hereof or as such law or the Governing
Instruments may from time to time be amended (but in the case of any such
amendment, only to the extent such amendment permits the Company to provide
broader indemnification rights than such law or Governing Instruments permitted
the Company to provide prior to such amendment) and (ii) to take all such action
as may reasonably be required or requested to carry out such indemnification.
Notwithstanding the foregoing, the Company shall not be required to indemnify
Indemnitee for any Expenses and/or Liabilities to the extent that such amounts
have been paid directly to or for the account of Indemnitee pursuant to any
directors and officers liability insurance policy maintained by the Company.
Without limiting the generality of the foregoing:

                    (a) Third Party Proceedings. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any Proceeding (as defined in Section 1(h) below), other than a Proceeding by
or in the right of the Company, by reason of the fact that Indemnitee is or was
a director and/or an officer of the Company, or is or was serving at the request
of the Company as a director, officer, member, manager, managing director,
partner, employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise (including, without
limitation, service with respect to any employee benefit plan), against any and
all Expenses and Liabilities actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf in connection with such Proceeding, and any appeal
therefrom, provided that Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere or its equivalent shall not, of itself, create a
presumption that Indemnitee did not satisfy the foregoing standard of conduct to
the extent applicable thereto.

                    (b) Proceedings By or in the Right of the Company. The
Company shall indemnify Indemnitee if Indemnitee is or was a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company by reason of the fact that Indemnitee is or was a director and/or an
officer of the Company, or is or was serving at the request of the Company as a
director, officer, member, manager, managing director, partner, employee or
agent of another corporation, limited liability company, partnership, joint
venture, trust or other enterprise (including, without limitation, service with
respect to any employee benefit plan), against any and all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
the defense or settlement of such Proceeding, and any appeal therefrom, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Company unless and
only to the extent that the Court of Chancery of the State of Delaware (the
“Chancery Court”) or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses which the Chancery Court or such other
court shall deem proper.

                    (c) Successful Defense. To the extent that Indemnitee has
been successful on the merits or otherwise in the defense of any Proceeding
referred to in Section 1(a) or 1(b) above, or in the defense of any claim, issue
or matter therein, the Company shall indemnify Indemnitee against any and all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith. Dismissal of any Proceeding with prejudice, or a
settlement not involving any payment or assumption of liability, shall be deemed
a successful defense.

-2-

--------------------------------------------------------------------------------



                    (d) Partial Indemnification. If Indemnitee is entitled to
indemnification under any provision of this Agreement for a portion of the
Expenses and/or Liabilities actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in the investigation, defense, appeal or settlement of any
Proceeding, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

                    (e) Advancement of Expenses. All Expenses incurred by
Indemnitee or on Indemnitee’s behalf in the investigation, defense or appeal of
a Proceeding referred to in either of Sections 1(a) and 1(b) of this Agreement,
or in enforcing Indemnitee’s rights under any provisions of this Agreement,
shall be paid by the Company in advance of the final disposition of such
Proceeding in the manner prescribed by Section 3 below.

                    (f) Amendments to Indemnification Rights. The Company shall
not adopt any amendment to its Governing Instruments, the effect of which would
be to deny, diminish or encumber Indemnitee’s rights to indemnity pursuant to
the Governing Instruments, the DGCL or any other applicable law as applied to
any act or failure to act occurring in whole or in part prior to the date (the
“Effective Date”) upon which the amendment was approved by the Board of
Directors. In the event that the Company shall adopt any amendment to its
Governing Instruments the effect of which is to change Indemnitee’s rights to
indemnity under such instruments, such amendment shall apply only to acts or
failures to act occurring entirely after the Effective Date thereof. The Company
shall give written notice to Indemnitee of any proposal with respect to any such
amendment no later than the date such amendment is first presented to the Board
of Directors (or any committee thereof) for consideration, and shall provide a
copy of any such amendment to Indemnitee promptly after its adoption.

                    (g) Indemnification for Expenses as a Witness. To the extent
Indemnitee is, or reasonably expects to be, by reason of the fact that
Indemnitee is or was a director and/or an officer of the Company (or is or was
serving at the Company’s request in any one or more of the capacities described
in Sections 1(a) and 1(b) of this Agreement), a witness in any Proceeding, the
Company shall indemnify Indemnitee against any and all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

                    (h) Certain Definitions. As used in this Agreement:

                              (i) “Expenses” shall mean means any and all
expenses to the fullest extent permitted by the DGCL (or any other applicable
law), the Governing Instruments in effect on the date hereof or as such law or
Governing Instruments may from time to time be amended (but, in the case of any
such amendment, only to the extent such amendment broadens the range or amount
of expenses that may be paid or reimbursed relative to the range or amounts
permitted before such amendment), including, without limitation, any and all
retainers, court costs, transcript costs, fees of experts, witness fees, private
investigators, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, fax transmission charges, secretarial services,
delivery service fees, attorneys’ fees, and all other costs, disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding or in connection
with seeking indemnification under this Agreement or enforcing this Agreement in
accordance with Section 3(g) below. Expenses also shall include the foregoing
expenses incurred in connection with any appeal resulting from any action, suit
or proceeding, including, without limitation, the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent.

                              (ii) “Liabilities” shall mean any and all
obligations, indebtedness and liabilities of any kind (including, without
limitation, any and all claims, judgments, settlements, fines,

-3-

--------------------------------------------------------------------------------



ERISA excise taxes, damages, losses, deficiencies, costs, penalties, interest,
expenses, charges, and fees) against which the Company may, to the fullest
extent permitted by the DGCL (or any other applicable law), the Governing
Instruments in effect on the date hereof or as such law or Governing Instruments
may from time to time be amended (but, in the case of any such amendment, only
to the extent such amendment broadens the range or amount of liabilities that
may be paid, reimbursed or indemnified to an Indemnitee relative to the range or
amounts permitted before such amendment), agree to indemnify an Indemnitee.

                              (iii) “Proceeding” shall mean any and all
threatened, pending or completed actions, suits or proceedings, whether civil,
criminal, administrative or investigative and whether formal or informal.

          2. Limitations on Indemnification. No indemnity pursuant to Section 1
above shall be paid by the Company:

                    (a) on account of any suit in which judgment in a final,
non-appealable decision is rendered against Indemnitee for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or similar provisions of federal or state
law;

                    (b) for Expenses incurred by or on behalf of Indemnitee, as
a plaintiff, in a suit against the Company or against one or more other
directors and/or officers of the Company (other than a suit brought by
Indemnitee to enforce Indemnitee’s rights to indemnification pursuant to this
Agreement or as otherwise provided in Section 6 below), unless such suit is
authorized in advance by the Board of Directors or such indemnification is
required by law;

                    (c) if a final, non-appealable decision by a court having
jurisdiction in the matter shall determine that such indemnification is not
lawful; or

                    (d) for amounts paid by Indemnitee in settlement of any
Proceeding without the Company’s written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.

          3. Indemnification Procedures.

                    (a) Notice to the Company. Promptly after receipt by
Indemnitee of notice of the commencement of any Proceeding, Indemnitee shall, if
a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company of the commencement thereof. Such notice shall set
forth in reasonable detail the events giving rise to such claim and the amount
requested, if known. Failure of Indemnitee to provide such notice shall not
relieve the Company of its obligations under this Agreement except to the extent
(and only to the extent) that the Company is materially prejudiced by such
failure.

                    (b) Notice to Insurers. If, at the time of receipt of such
notice, the Company has directors and officers liability insurance in effect,
the Company shall give prompt notice of the commencement of such Proceeding to
the insurer or insurers in accordance with the procedures set forth in the
respective policy or policies in favor of Indemnitee. The Company shall
thereafter take all necessary or desirable action to cause such insurer or
insurers to pay, on behalf of Indemnitee, all Expenses and Liabilities payable
as a result of such Proceeding and any appeal therefrom in accordance with the
terms of such policy or policies.

-4-

--------------------------------------------------------------------------------



                    (c) Advancement of Expenses. Subject to Sections 3(d) and
3(e) below, the Expenses reasonably incurred by Indemnitee or on Indemnitee’s
behalf in investigating, defending or appealing any Proceeding covered by
Section 1 above, or in enforcing Indemnitee’s rights under any provisions of
this Agreement, shall be paid by the Company within 20 days of Indemnitee’s
written request therefor even if there has been no final disposition of such
Proceeding. Indemnitee’s written request shall state the amount requested and
shall be accompanied by copies of the invoices or other relevant documentation.

                    (d) Undertaking to Repay Advances. Indemnitee undertakes and
agrees, if and to the extent required by applicable law, that Indemnitee shall
reimburse the Company for all advances of Expenses paid by the Company to or for
the account of Indemnitee under this Agreement with respect to any Proceeding or
appeal therefrom in the event and only to the extent that it shall ultimately be
determined that Indemnitee was not entitled to be indemnified under this
Agreement with respect to such Proceeding or appeal therefrom.

                    (e) Assumption of Defense by the Company. Except as
otherwise provided below, the Company, jointly with any other indemnifying party
similarly notified, will be entitled to assume the defense of any Proceeding or
appeal therefrom of which it has been notified by Indemnitee pursuant to Section
3(a) above, with counsel reasonably satisfactory to Indemnitee; provided,
however that, without the prior written consent of Indemnitee, the Company shall
not settle, compromise or consent to the entry of any judgment in any such
Proceeding or appeal therefrom if and to the extent the such settlement,
compromise or judgment would impose (i) any injunctive relief or sanctions upon
Indemnitee or (ii) any Liability upon Indemnitee which Liability is not fully
satisfied and extinguished by the Company. After notice from the Company to
Indemnitee of its election to assume the defense thereof, the Company will not
be liable to Indemnitee under this Agreement for any legal or other Expenses
subsequently incurred by Indemnitee; provided, however, that Indemnitee shall
have the right to employ Indemnitee’s own counsel in such Proceeding or appeal
therefrom at the expense of the Company if, at any time after such notice from
the Company, (i) the employment of counsel by Indemnitee has been authorized by
the Company, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of such
defense or appeal, or (iii) the Company shall not in fact have employed counsel
to assume the defense of such Proceeding or appeal therefrom, in each of which
cases the Expenses of Indemnitee’s counsel shall be subject to reimbursement in
accordance with the terms of this Agreement. The Company shall not be entitled
to assume Indemnitee’s defense or appeal of any Proceeding brought by the
Company or as to which Indemnitee shall have made the conclusion provided for in
clause (ii) of the preceding sentence.

                    (f) Determination of Right to Entitlement.

                              (i) In the event that Indemnitee incurs liability
for any Liabilities (or, to the extent not previously advanced pursuant to
Section 3(c) above, Expenses), and indemnification is sought under this
Agreement, the Company shall pay (or provide for payment if so required by the
terms of any judgment or settlement) the amount of such liability within 20 days
of Indemnitee’s written request therefor unless a determination is made within
such 20 day period that the claims giving rise to such request are excluded or
indemnification is otherwise not due under this Agreement. Such determination,
and any determination required by applicable law as to whether Indemnitee has
met the standard of conduct required to qualify and entitle Indemnitee,
partially or fully, to indemnification under Section 1 of this Agreement, shall
be made, at the Company’s discretion, (x) by the Board of Directors by a
majority vote of the directors who were not parties to such Proceeding even
though less than a quorum, or (y) if such a majority is not obtainable, or even
if obtainable a majority of the disinterested directors so directs, by written
opinion of “independent legal counsel” (as defined below) selected by the
Company and reasonably satisfactory to Indemnitee, or (z) by the Company’s
stockholders; provided, however, that

-5-

--------------------------------------------------------------------------------



if a “change of control” (as defined below) has occurred, such determination
shall be made by written opinion of independent legal counsel selected by
Indemnitee or, if requested by Indemnitee, by the Company.

 

 

 

          (A) The term “change of control” shall mean: (x) the consummation of
any transaction after which any “person” or “group” (as such terms are used in
Sections 3(a)(9), 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”)), other than the Current Holders (as defined below), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities, or possesses the power to vote or
control the vote of securities, of the Company representing 20% or more of the
combined voting power of the Company’s outstanding capital stock; or (y) the
consummation of any merger or consolidation of the Company with any other
corporation or entity, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least a majority of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or (z) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets. As used herein, “Current Holders”
means James J. Cramer and Martin Peretz and their respective Affiliates (as such
term is defined in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as in effect on the date of this Agreement).

 

 

 

          (B) The term “independent legal counsel” shall mean for this purpose
an attorney or firm of attorneys experienced in matters of corporation law that
is not now nor has within the previous three years been retained to represent
Indemnitee, the Company or any other party to the Proceeding or appeal therefrom
giving rise to the claim for indemnification hereunder; provided that
“independent legal counsel” shall not include any person who under applicable
standards of professional conduct would have a conflict of interest in
representing Indemnitee or the Company in an action to determine Indemnitee’s
rights under this Agreement.

 

 

                               (ii) Notwithstanding the foregoing, Indemnitee
may within 60 days after a determination adverse to Indemnitee has been made as
provided above, or if no determination has been made within 20 days of
Indemnitee’s written request for payment, petition the Chancery Court or any
other court of competent jurisdiction, or may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, which award shall be deemed final, unappealable and
binding, to determine whether Indemnitee is entitled to indemnification under
this Agreement, and such court or arbitrator, as the case may be, shall
thereupon have the exclusive authority to make such determination unless and
until such court or arbitrator dismisses or otherwise terminates such action
without having made a determination. The court or arbitrator, as the case may
be, shall make an independent determination of entitlement irrespective of any
prior determination made by the Board of Directors, independent legal counsel or
stockholders. In any such action before the court or arbitrator, Indemnitee
shall be presumed to be entitled to indemnification and the Company shall have
the burden of proving that indemnification is not required under this Agreement.
All fees and expenses of any arbitrator pursuant to this provision shall be paid
by the Company.

-6-

--------------------------------------------------------------------------------



                    (g) Enforcement Expenses. In the event that Indemnitee
brings suit or takes any other action to enforce Indemnitee’s rights or to
collect monies due under this Agreement, and if Indemnitee is successful
therein, in whole or in part, or if not successful, Indemnitee nevertheless
acted in good faith in bringing such suit or taking such other action, the
Company shall reimburse (to the extent not previously advanced) Indemnitee for
all of Indemnitee’s reasonable Expenses in any such suit or action.

          4. Continuation of Indemnification. The Company’s obligations to
indemnify Indemnitee hereunder shall continue throughout the period Indemnitee
is a director and/or an officer of the Company (or is serving at the Company’s
request in any one or more of the capacities described in Sections 1(a) and 1(b)
above) and thereafter so long as Indemnitee shall be subject to any possible
claim or Proceeding or appeal therefrom by reason of the fact that Indemnitee
was a director and/or an officer of the Company (or was serving in such other
capacities).

          5. Successors and Assigns. This Agreement shall be binding upon the
Company, its successors and assigns (including, without limitation, any
transferee of all or substantially all of its assets and any successor by merger
or otherwise by operation of law), and shall inure to the benefit of Indemnitee
and Indemnitee’s heirs, personal representatives, executors and administrators
and shall be binding upon Indemnitee and Indemnitee’s successors in interest
under this Agreement.

          6. Rights Not Exclusive. The rights provided hereunder shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled under
any provision of law, the Governing Instruments, other agreement, vote of
stockholders or of disinterested directors or otherwise.

          7. Subrogation. Upon payment of any amount under this Agreement, the
Company shall be subrogated to the extent of such payment to all of Indemnitee’s
rights of recovery therefor and Indemnitee shall take all reasonable actions
requested by the Company to secure such rights, including, without limitation,
execution of all documents necessary to enable the Company to enforce such
rights.

          8. Severability. In the event that any provision of this Agreement
shall be held by a court of competent jurisdiction to be invalid, illegal or
unenforceable for any reason, such provision shall be limited or modified in its
application to the minimum extent necessary to avoid a violation of law, and, as
so limited or modified, such provision and the balance of this Agreement shall
be enforceable in accordance with their terms.

          9. Integration. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to the
subject matter hereof.

          10. Modification and Waiver. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto. No waiver shall be effective unless made in a writing
signed by the party against whom enforcement of such waiver is sought. No waiver
of any term or condition or of any breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other term or condition or of any later
breach of the Agreement. All rights and remedies, whether conferred by this
Agreement, by any other instrument or by law, shall be cumulative, and may be
exercised singularly or concurrently.

          11. Notices. All notices given under this Agreement shall be in
writing and delivered either (i) personally, (ii) by registered or certified
mail (postage prepaid, return receipt requested), (iii) by recognized overnight
courier service or (iv) by telecopy (if promptly followed by a copy delivered as
provided in clauses (i), (ii) or (iii) above), as follows:

-7-

--------------------------------------------------------------------------------




 

 

 

 

 

If to Indemnitee:

 

[NAME]

 

 

 

[ADDRESS]

 

 

 

 

 

If to the Company:

 

TheStreet, Inc.
14 Wall Street, 15th Floor
New York, New York 10005
Attn: General Counsel

or to such other address as a party may have specified by written notice to the
other party given in the manner set forth above. Notices hereunder given as
provided above shall be deemed to be duly given upon delivery if delivered
personally, three business days after mailing if by registered or certified
mail, one business day after mailing if by overnight courier service and upon
confirmation of transmission if by telecopy.

          12. Interpretation. Section references are to this Agreement, unless
otherwise specified. The captions in this Agreement are for convenience only and
shall not in any way affect the meaning or construction of any provisions of
this Agreement.

          13. Counterparts. This Agreement may be executed in counterparts, all
of which, taken together, shall be considered one and the same agreement, it
being understood that counterparts may be delivered by facsimile or in PDF
format and signatures delivered by such means shall be deemed originals for all
purposes.

          14. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of laws.

[Signature page follows.]

-8-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
and as of the day and year first above written.

 

 

 

 

 

THESTREET, INC.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

[NAME OF DIRECTOR/OFFICER]

 

-9-

--------------------------------------------------------------------------------